Title: Motion on Stodder, Kerr, and North, [26 March] 1781
From: Continental Congress
To: 


[26 March 1781]
A letter, of 22 February, from the governor of Virginia, was read, with a memorial enclosed from Messrs. Stodder, Kerr and North; Whereupon,
On motion of Mr. [James] Madison, seconded by Mr. M[eriwether] Smith,
Ordered, That authenticated copies of the said memorial, protests and affidavits, be transmitted to the hon. John Adams, and that he be instructed to represent the case to which they relate to their High Mightinesses the States General of the United Provinces of the Netherlands, and to claim such redress for the memorialists as justice and the law of nations require.
